Citation Nr: 0723883	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to apportionment of the veteran's benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  The appellant is the veteran's estranged spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 administrative Special 
Apportionment Decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied apportionment of the veteran's benefits to the 
appellant.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony is associated with the claims 
file.


FINDING OF FACT

In oral testimony presented at her personal hearing in June 
2007, the appellant requested to withdraw her appeal.

CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issue of 
entitlement to an apportionment of the veteran's benefits.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.204 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a December 2004 administration Special Apportionment 
Decision, the RO denied the appellant's claim of entitlement 
to an apportionment of the veteran's benefits.  The appellant 
submitted a notice of disagreement (NOD) with that 
determination in February 2005.  The RO issued a statement of 
the case in May 2005, and the appellant perfected her appeal 
by submitting a VA Form 9, Appeal to Board of Veterans' 
Appeals, in June 2005.  As such, the appeal was certified to 
the Board for consideration.

In June 2007, the appellant appeared at a personal hearing 
before the undersigned at the RO.  At the hearing, the 
appellant withdrew her substantive appeal pursuant to 38 
C.F.R. § 20.204(b).
Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, the 
appeal must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


